 

Exhibit 10.8

 

SECURITY ASSIGNMENT AGREEMENT

 

THIS SECURITY ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into
as of this 27th day of January, 2017 by and among American Power Group
Corporation, a Delaware corporation (the “Company”), and (ii) the parties
identified on Schedule A hereto (together with any subsequent parties, or
transferees, who become parties hereto as “Investors” pursuant to the terms
hereof, collectively the “Investors”).

 

RECITALS

 

A. Concurrently with the execution of this Agreement, the Company and certain of
the Investors are entering into a Convertible Note Purchase Agreement (the
“Purchase Agreement”) providing for the sale and purchase of the Company’s
Subordinated Contingent Convertible Promissory Notes (the “Notes”).

 

B. It is a condition to the Investors’ obligations to purchase the Notes that
the Company and the Investors execute and deliver this Agreement for the purpose
of providing certain collateral to secure the Company’s obligations under the
Notes.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

1. Assignment. The Company does hereby assign and pledge to the Agent, as such
term is defined below, on behalf of the Investors, and subject to the last
sentence of this Section 1, as collateral security for payment of the Notes, all
of its right, title and interest in, to the following instruments, each as
amended and/or restated to date and as the same may be amended and/or restated
in the future (collectively, the “Contracts):

 

  ● The Loan and Security Agreement dated as of June 30, 2015, by and between
Trident Resources LLC (“Trident”) and the Company;         ● The Amended and
Restated Senior Secured Demand Note dated as of December 1, 2015, in the
principal amount of $497,190, issued by Trident in favor of the Company;        
● The Secured Personal Guaranty dated as of June 30, 2015, issued by Thomas
Lockhart (the “Guarantor”) in favor of the Company;         ● The Security
Agreement dated as of June 30, 2015, between the Guarantor and the Company; and
        ● Any and all financing statements, instruments and other rights
relating to any of the foregoing (together with the Contracts, the
“Collateral”).

 

The Investors acknowledge that the Company has previously granted to Iowa State
Bank (the “Bank”) a first priority security interest in the Collateral and that
the security interest and collateral assignment granted herein are and shall be
entirely subordinate to the Bank’s rights in the Collateral.

 

   

   

 

2. Appointment of the Agent. The Investors hereby appoint Arrow LLC as
collateral agent for the Investors under this Agreement (in such capacity, the
“Agent”) to serve from the date hereof until the termination of the security
interest and collateral assignment granted herein. Each Investor hereby
irrevocably authorizes the Agent to take such action and to exercise such powers
hereunder as provided herein or as requested in writing by the holders of
fifty-one percent (51%) of the aggregate principal amount of the Notes
outstanding in accordance with the terms hereof, together with such powers as
are reasonably incidental thereto. Without limiting the generality of the
foregoing, each Investor hereby irrevocably appoints and authorizes the Agent to
act as the agent of such Investor for purposes of acquiring, holding and
enforcing any and all security interests and rights in the Collateral granted by
the Company therein, together with such powers and discretion as are reasonably
incidental thereto. The Agent may exercise any rights available under applicable
law that the Agent reasonably deems necessary or advisable to secure the rights,
for the benefit of the Investors, in and to the Collateral.

 

3. Remedies Upon Event of Default. Upon the occurrence and during the
continuance of an Event of Default, as such term is defined in the Notes, the
Agent, on behalf of the Investors, shall have the right (but not the obligation)
to assume all rights and obligations of the Company under the Collateral and to
enforce such rights against Trident and the Guarantor. Nothing herein contained
shall be deemed to affect or impair any rights which the Agent or any Investor
may have under the Notes or the other Transaction Documents, as such term is
defined in the Purchase Agreement.

 

4. Application of Proceeds. The Agent, upon realizing on any Collateral in
whatever manner the Agent deems necessary or advisable for the benefit of the
Investors in accordance with applicable law, shall pay to each Investor the
monies realized from the Collateral in the following order and priority,
notwithstanding any provision in any Note that could be construed to the
contrary: (i) first: to pay the Agent all of the Agent’s reasonable costs and
expenses associated with the enforcement of its rights pursuant to this
Agreement; (ii) second: until such time as all accrued and unpaid interest owed
to each Investor under the Notes is paid in full or converted into equity
securities of the Company, to each Investor, an amount equal to their accrued
and unpaid interest under the Note held by the Investor and, if insufficient to
fully satisfy same, then to each Investor, a pro rata amount based on a
fraction, the numerator of which is the amount of the unpaid principal under the
Note held by the Investor and the denominator of which is the total principal
amount of all Notes; and (iii) third: until such time as all principal owed to
each Investor under the Notes is paid in full or converted into equity
securities of the Company, to each Investor, an amount equal to their unpaid
principal under each Note and, if insufficient to fully satisfy same, then to
each Investor, a pro rata amount based on a fraction, the numerator of which is
the amount of the unpaid principal under the Note and the denominator of which
is the total principal amount of all Notes. In the event any party hereto
obtains, accepts, receives or retains any monies, collateral, assets or
properties of or from the Company to which it is not entitled to so obtain,
accept, receive or retain pursuant to this Agreement, such party shall hold such
monies, collateral, assets or properties in trust for the other party(ies)
hereto and shall immediately deliver such monies, collateral, assets or
properties to the Agent in the form received, together with such endorsements as
may be necessary or appropriate to so transfer such monies, collateral, assets
or properties to the Agent.

 

 2 

   

 

5. Exculpation of the Agent. Each Investor agrees that the Agent hereunder shall
have the same rights and powers in its capacity as an Investor in the Company as
any other Investor and may exercise the same as though it were not the Agent,
and that the Agent shall not have any fiduciary or other duties or obligations
to any Investor except those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers or take any action
that in the Agent’s opinion or the opinion of the Agent’s counsel, may expose
the Agent to liability or that is contrary to any Transaction Document or
applicable law; shall not, except as expressly set forth herein and in the other
Transaction Document, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company; and shall not be
liable for any action taken or not taken by it in its capacity as the Agent in
good faith or in the absence of its own grow negligence or willful misconduct.
The Agent shall be entitled to rely in good faith upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Agent also may rely in good faith upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.

 

6. Representations, Warranties and Covenants. The Company hereby represents and
warrants to the Investors that: (a) no previous assignment of its interest in
the Collateral has been made other than to the Bank, (b) the Contracts are in
full force and effect and constitutes valid and legally enforceable obligations
of the parties thereto. The Company agrees not to assign, sell, pledge,
transfer, mortgage or otherwise encumber its interest in the Collateral as long
as this Assignment is in effect, or amend the Contracts without the Agent’s
prior written consent, which shall not be unreasonably withheld or delayed.

 

7. Termination. This Agreement, and the security interest and collateral
assignment of the Company’s rights in the Collateral, shall automatically
terminate and become null and void, without further action by or notice to any
party, upon the payment in full of all principal and accrued interest under the
Notes or the conversion thereof into equity securities of the Company; and
thereupon Agent and the Investors shall execute and deliver to the Company any
instruments which may be necessary or appropriate to terminate such security
interest and assignment and to reassign the Collateral to the Company.

 

8. Modification; Waiver. Any terms and conditions of this Agreement may be
changed, amended or waived with the written consent of the Company and the
Investors holding Notes representing 67% of the principal amount of the Notes
outstanding from time to time; provided, however, that no such change, amendment
or waiver that would impair the rights or alter the obligations of the Agent
shall be binding upon the Agent without with its written consent.

 

9. Notices. Any notice, request or other document required or permitted to be
given or delivered to any party hereunder shall be delivered in accordance with
the notice provisions of the Purchase Agreement.

 

 3 

   

 

10. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.

 

11. Counterparts. This Agreement may be executed and delivered in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered to be valid and effective for all purposes.

 

12. Headings. The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

13. Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

14. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, EACH APRTY KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

[Signature Page Follow]

 

 4 

   

 

IN WITNESS WHEREOF, the parties have executed this Security Assignment Agreement
as of the date first written above.

 

DEBTOR: AMERICAN POWER GROUP CORPORATION           By: /s/ Charles E. Coppa    
Name: Charles E. Coppa, Chief Financial Officer  

 

SECURED PARTY:                   By:     Name:           Address:        

 

[Secured party signature pages to this agreement are on file with

American Power Group Corporation and are intentionally omitted]

 

 5 

   

